                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/23/19
 ------------------------------------------------------------- X
                                                               :
UNITED STATES OF AMERICA,                                      :
                                                               :
                                                               :
                                                               :
                              -v -                             :      1:19-cr-00702-GHW
                                                               :
JAMAL ADAMSON and HASAHN MURRAY, :                                           ORDER
                                                               :
                                              Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Trial in this matter will commence on Monday, September 14, 2020 at 9:00 a.m. The trial

will take place in Courtroom 12C of the United States District Court for the Southern District of

New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York,

10007.

         Pretrial motions by Defendants are due no later than March 6, 2020. The Government’s

oppositions to any defense motions are due no later than March 20, 2020. Defendants’ replies, if

any, are due no later than March 27, 2020. The Court will hold a hearing on any defense motions

necessitating a hearing on April 24, 2020 at 10:00 a.m.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than July 24, 2020. If any motions in

limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed. The Court will hold a final pretrial conference in this matter on August 31, 2020 at 1:00

p.m.
        The parties are further directed to submit: (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than July 24,

2020. If the parties are unable to agree on the language of such a short overview, they are directed

to notify the Court of that fact by the same date.

          SO ORDERED.

Dated: December 23, 2019
New York, New York                                        __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     2
